Citation Nr: 0512115	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Oklahoma Department on Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO rating decision, which denied the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  As to the hearing loss issue, the 
RO stated that a previous denial of service connection was 
confirmed and continued.  In that regard, it is noted that 
the RO in a September 1977 rating decision made findings 
relevant to both hearing loss and ear disease, and notified 
the veteran in October 1977 that service connection was 
denied for an "ear condition."  The Board construes "ear 
condition" as incorporating all disability relevant to the 
ear, to include hearing loss.  

The RO in its June 2003 rating decision adjudicated the 
hearing loss issue on the merits, as it did in the subsequent 
November 2003 statement of the case and March 2004 
supplemental statement of the case.  The Board notes that, 
notwithstanding the RO's apparent determination to reopen the 
hearing loss claim, the Board must make an independent 
assessment as to whether new and material evidence sufficient 
to reopen the veteran's claim has been received under 38 
U.S.C.A. § 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue on appeal is phrased accordingly.

In June 2004, the veteran appeared at the RO and testified at 
a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  

As a result of the decision relevant to hearing loss herein 
below, and the necessity for further development of the 
tinnitus claim, this appeal is being remanded to the RO via 
the Appeals Management Center, in Washington, DC.  VA will 
notify the veteran as to what further action is required on 
his part.


FINDINGS OF FACT

1.  In a September 1977 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
ear disability, to include hearing loss.

2.  The evidence received since the September 1977 RO 
decision includes evidence that is not cumulative or 
redundant of evidence previously considered that, by itself 
or when considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that prior to receipt of the veteran's 
application to reopen the claim of entitlement to service 
connection for hearing loss, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was signed into 
law.  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's hearing loss claim, which 
was received in March 2003.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in a September 1977 previously 
denied a claim of entitlement to service connection for an 
ear disability, on the basis that the evidence did not 
establish that there was a chronic ear condition from the 
time of service (it was noted that hearing loss, in 
particular, was not shown in the service medical records).  
In a letter dated in October 1977, the RO informed the 
veteran of its determination to deny service connection for 
an "ear condition" and of his rights to appeal the 
decision.  As the veteran did not appeal the RO's September 
1977 decision, it is considered final.  Notwithstanding the 
finality of this decision, the veteran's claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  

The last final disallowance of the veteran's claim in this 
case is the September 1977 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim for service connection for 
hearing loss.  

When the RO in September 1977 denied the claim of service 
connection for an ear condition, to include hearing loss, it 
had considered the veteran's service medical records and a VA 
examination report dated in August 1977.  Service medical 
records show, among other things, that the veteran had normal 
hearing (15/15 for both whispered voice and spoken voice).  A 
VA examination in August 1977 showed mild high frequency 
sensorineural hearing loss.  
 
The evidence received since the September 1977 decision 
includes a VA examination, private medical records, a 
statement from a fellow serviceman, and testimony of the 
veteran.  At the time of a VA examination in October 1977, 
the veteran complained of hearing problems.  A treatment 
record of a private physician, dated in March 2003, relates 
that the veteran had hearing problems that the veteran 
related to noise exposure in the military.  Records of a 
private audiologist, dated in May and June 2003, indicate 
that the veteran had severe hearing loss in both ears.  In a 
statement received in December 2003, a fellow serviceman 
indicated that he served with the veteran on board a ship 
during service and could attest to the fact that the veteran 
was as an ammunition loader in addition to his other duties.  
In statements and hearing testimony (in June 2004), the 
veteran asserted that he was exposed to loud noises during 
battle drills as a loader of guns aboard ship in service, 
that he did not wear hearing protection during service, and 
that his doctors have indicated that his hearing loss might 
be related to activities during service.  At the hearing, the 
veteran submitted a report obtained via the Internet on the 
topic of the history of the ship aboard which the veteran 
served during service, which indicated that it was a repair 
ship that also contained a number of armaments.  

In regard to the evidence submitted since the September 1977 
RO decision, the Board finds that it was not previously 
before the RO in September 1977.  They are probative of the 
issue at hand, namely whether the veteran has current hearing 
loss that is related to in-service acoustic trauma.  The 
Board also finds that the additional evidence is "material" 
as it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, in this 
case, the required "unestablished fact" consists of medical 
evidence of a current disability that is related to disease 
or injury in service.  

Unlike the records before the RO in September 1977, the 
additional medical records contain evidence of exposure to 
noise during service, as well as current bilateral hearing 
loss.  Of particular significance are the statements and 
testimony of the veteran and a statement of a fellow 
serviceman, which pertain to in-service acoustic trauma.  
Considering these remarks in conjunction with the current 
medical evidence of hearing loss, it appears that the onset 
of his hearing loss occurred during his period of service.  
The Board thus finds that the additionally-received evidence 
raises a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156, such that the claim is 
reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss, 
the appeal to this extent is allowed.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for hearing loss 
on a de novo basis, additional development is indicated.  
Remand is also warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of hearing loss and tinnitus.  

The veteran maintains that he currently has hearing loss and 
tinnitus attributable to acoustic trauma during service.  
Medical records from a private audiologist, dated in 2003, 
report that the veteran has tinnitus and severe hearing loss 
as shown by audiologic testing.  It is noted, however, that 
the audiologist did not specifically report, with numerical 
scores, auditory thresholds for each of the tested 
frequencies.  While service personnel records indicate that 
the veteran's military occupational specialty was a clerk 
typist aboard a naval vessel, a statement of a fellow 
serviceman received in December 2003 indicates that the 
veteran was in his division but also had to serve as an 
ammunition loader.

The record does not contain any opinion probative of the 
issue of whether the veteran's current hearing loss and 
tinnitus are related to in-service noise exposure.  To 
fulfill VA's duty to assist the veteran, the RO should 
arrange for the veteran to undergo an examination for the 
purpose of ascertaining the nature and etiology of his 
hearing loss and tinnitus, based upon a complete and 
independent review of relevant in-service and post-service 
medical history.  38 U.S.C.A.§ 5103A(d).    

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination in 
audiology to ascertain the current 
existence, nature and etiology of hearing 
loss and tinnitus.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies should 
be accomplished, to include an 
audiological evaluation with auditory 
thresholds identified in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz, and 
speech recognition results, using Maryland 
CNC scores.  The examiner should elicit 
from the veteran a history of his exposure 
to noise prior to, during, and after 
service.  The examiner should furnish an 
opinion as to whether it is more likely 
than not or less likely than not that any 
identified hearing loss and tinnitus are 
etiologically related to noise exposure or 
other circumstances during the veteran's 
period of active service from February 
1952 to January 1956.  A complete 
rationale for all opinions expressed 
should be provided.

2.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
hearing loss and tinnitus, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


